DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The present application is a continuation of US App. No. 15/946,431, now Pat. No. 10751254.  

Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a system for labeling and loading pharmaceutical containers and recites, in part, “[1] a container label assembly including a container drop tube and a container drop assembly configured to receive a container from the container drop tube and move the container to a labeler, the container drop assembly including a plurality of drop pockets that are moved between a container receive position and an exit position, the container drop tube including a fixed exit terminating above a container drop pocket of the plurality of drop pockets at the receive 
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 2-10 which depend therefrom.
Furthermore, independent claim 11 is on a system for labeling and loading pharmaceutical containers and recites, in part, “a container rotary wheel positioned below the container drop tube, the container rotary wheel including a plurality of pockets, a pocket of the plurality of pockets being configured to receive the container from the container drop tube and configured to hold the container in the upright orientation, the container rotary wheel including a spacer between adjacent ones of the plurality of pockets, the container rotary wheel being configured to rotate the plurality of pockets between a receive position to receive the container from the container drop tube and an exit position; [and 2] a container transport mechanism configured to remove the container, in the upright orientation, from the container drop pocket of the container drop rotary wheel when the container drop pocket is at the exit position and to transport the container to a label assembly.”
These limitations, either alone or individually, when considering the claim as a whole were not found in the prior art.  Therefore, claim 11 is allowable as well as claims 12-20 which depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571)270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/KYLE O LOGAN/Primary Examiner, Art Unit 3655